DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 4/22/2022 submission filled in Application 15/322,392.  
Claims 1, 22 have been amended.  Claims 1-22 are now presented.

Response to Arguments

Applicant’s arguments, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112 rejections of claims 1-22 have been withdrawn. 
Applicant's arguments filed 4/22/22 have been fully considered but are not persuasive.

Regarding the prior art rejections, the Applicant argues “the cited art fails to disclose or suggest at least "a first and a second framework, each framework defining a plurality of adjacent stacks, each stack configured for receiving a plurality of stackable containers, each stackable container being adapted to contain at least one shipment container, the first framework providing a presort of the shipment containers before transfer of the shipment containers to the second framework" as recited in the context of independent claims 1 and 22.”
The Examiner respectfully disagrees.  Razumov para. 42 teaches the storage system 10 may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  Further, figs. 18-39 disclose frameworks 12, 14, 16 and 18 as multiple frameworks each defining a plurality of adjacent stacks, each stack configured for receiving a plurality of stackable containers.   Further, Cimcorp page 9 (Smoothing the flow) discloses MultiPick operates as a buffer storage area between various processes in a production or distribution environment.  In the postal sector, MultiPick acts as a buffer between mail acceptance and the sorting machine, as well as between the sorting machines and dispatch.  Trays arriving from the mail acceptance can be transferred to the MultiPick area.  As soon as the trays are needed, the sorting areas “pull” them from the buffer store on demand.  Further, the Rapid sorting section goes on to disclose MultiPick robots sort the trays into stacks according to characteristics such as type, class and destination.  Trays return to the MultiPick are after the first sorting stage and the second sorting stage.  After sorting the destination specific stacks are ready to be shipped.   In the Figure on page 9, the Examiner considers the sequencing area to be a first framework and the shipping unit preparation to be a second framework.  As such, the combination of Razumov and Cimcorp disclose a first and a second framework, each framework defining a plurality of adjacent stacks, each stack configured for receiving a plurality of stackable containers, each stackable container being adapted to contain at least one shipment container, the first framework providing a presort of the shipment containers before transfer of the shipment containers to the second framework.
 
The Applicant further argues “Applicant traverses these rejections because the cited art fails to disclose or suggest at least "a plurality of robotic pickers/load handlers configured to move along a direction of the tracks above the framework and to deposit or retrieve selected stackable storage containers to or from one or more of the plurality of adjacent stacks in the framework" as recited in the context of independent claims 1 and 22. “
The Examiner respectfully disagrees.  Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Further, Razumov para. 42 teaches the storage system 10 may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  Further, figs. 18-39 disclose frameworks 12, 14, 16 and 18 as multiple frameworks each defining a plurality of adjacent stacks, each stack configured for receiving a plurality of stackable containers.  As such the combination of Razumov and Hognaland discloses a plurality of robotic pickers/load handlers configured to move along a direction of the tracks above the framework aa required by the claim.

The Applicant further argues “None Razumov, Olsen, and Hognaland discloses a storage system having a first framework and a second framework as noted in the claim language provided above.”
 The Examiner respectfully disagrees. Razumov para. 42 teaches the storage system 10 may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  Further, figs. 18-39 disclose frameworks 12, 14, 16 and 18 as multiple frameworks each defining a plurality of adjacent stacks, each stack configured for receiving a plurality of stackable containers.

The Applicant further argues “The Cimcorp document does not disclose or suggest that the first sorting stage provides a pre-sort of the trays. Nor does this document disclose or suggest that trays are transferred from the first sorting stage to the second sorting stage.”
 The Examiner respectfully disagrees. Cimcorp the Rapid sorting section goes on to disclose MultiPick robots sort the trays into stacks according to characteristics such as type, class and destination.  Trays return to the MultiPick are after the first sorting stage and the second sorting stage.  After sorting the destination specific stacks are ready to be shipped.   In the Figure on page 9, the Examiner considers the sequencing area to be a first framework and the shipping unit preparation to be a second framework.  As such, the combination of Razumov and Cimcorp disclose a first and a second framework, each framework defining a plurality of adjacent stacks, each stack configured for receiving a plurality of stackable containers, each stackable container being adapted to contain at least one shipment container, the first framework providing a presort of the shipment containers before transfer of the shipment containers to the second framework.

The Applicant further argues “In addition, the Cimcorp document would not have guided one of ordinary skill in the art to provide the first and second sorting stages in different geographic locations. Rather the Cimcorp document describes a sorting system where, once the robots have sorted the trays, the trays are wheeled to a marshaling area or into delivery vehicles. There is nothing in the Cimcorp document which suggests or contemplates any sorting operations being performed outside of its storage area. Furthermore, as the Cimcorp document describes one of the advantages of the system is that it allows storage and sequencing operations to take place in the same area. As such, the Cimcorp document does not disclose, suggest, or otherwise support providing a first and second framework for sorting containers, where the second framework is at a second geographic location outside the first framework. That is, this document does not disclose or suggest at least a second framework "which is at a second geographic location outside a first geographic location of the first framework" as recited in the context of independent claims 1 and 22. “
The Examiner respectfully disagrees.  The Examiner has applied the broadest reasonable interpretation to the term “outside a first geographic location of the first framework”.  The claims does not define a geographic location.  As such, the Examiner considers a different geographic area to be an area that is separate from the first area.  Cimcorp page 9 discloses a configuration that includes a sequencing area, and a sorting area that is separate from the sequencing area, and a shipping unit preparation area that is separate from the sequencing area and the sorting area.   As such, Cimcorp discloses a second framework "which is at a second geographic location outside a first geographic location of the first framework.

The Applicant further argues “ For rejections under 35 U.S.C. § 103(a) based upon a combination of prior art elements, in KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007), the Supreme Court stated that "a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." "Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (emphasis added).”
The Applicant has not pointed to any conclusory statements that the Examiner has applied to the obviousness rejections.  As such, the Examiner maintains that each of the obviousness statements are based on articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, 14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Olsen US 2005/0252596 A1 in view of “First MultiPick mail sorting solution installed” (hereinafter Cimcorp) in view of Hognaland US 2015/0307276 A1.

As per Claim 1 Razumov teaches a system for managing shipment containers in a shipping network, the system configured for receiving a plurality of stackable storage containers, each stackable storage container being adapted to contain a shipment container, the system comprising:  (Razumov para. 7 teaches to increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4.)
a storage and retrieval system including: a first and a second framework  (para. 42 teaches the storage system 10 may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.)
each framework defining a plurality of adjacent stacks, each stack configured for receiving a plurality of stackable storage containers, each stackable storage container being adapted to contain at least one shipment container;  (Razumov Abstract teaches a storage system having multiple storage sections, each configured for storing containers arranged in multiple rows at various horizontal levels with respect to ground. Multiple lifting transportation devices are configured for moving in a first horizontal direction along pairs of first rails arranged at predetermined horizontal levels in passages between the storage sections so as to take containers stored in the adjacent storage sections and place them to a selected row of the adjacent storage sections. At least one container carriage is configured for moving in a second horizontal direction substantially perpendicular to the first horizontal direction so as to take the containers placed in the selected row and move them in the second horizontal direction.  Further, para. 73 teaches a sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area.   Further, para. 42 and Fig. 7 disclose a storage system 10 that may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  The Examiner considers the configuration disclosed in Fig. 7 to be a subset of stackable containers arranged in one or more stacks within the framework)
the first framework providing a presort of the shipment containers before transfer of the shipment containers to the second framework; (Razumov 73 discloses FIGS. 18-33 illustrate an exemplary sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area. The picking area may be arranged adjacent to a selected storage row in the storage rack 18. The sequencing procedure may be controlled by a central processing unit that executes a software program defining operations of the sequencing procedure.  Para. 86 teaches FIGS. 34-39 illustrate another example of the sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. In this example, multiple container carriages 22 may be used for delivery a desired sequence of containers C1, C2, C3, C4, C5 and C6 respectively stored in storage locations C1a, C2a, C3a, C4a, C5a and C6a (FIG. 34) in various rows of storage racks 12, 14 and 16 to storage locations C1c, C2c, C3c, C4c, C5c and C6c in a selected row of a storage rack 18 adjacent to a picking area.   Further para. 91 teaches as shown in FIG. 38, the carriage 22-1 with the containers C1 and C2, the carriage 22-2 with the containers C3 and C4, and the carriage 22-3 with the containers C5 and C6 are moved in the direction of the storage rack 18. Referring to FIG. 39, the containers C1, C2, C3, C4 and C5, C6 are unloaded from the respected carriages 22-1, 22-2 and 22-3 to the storage locations in the selected row of the storage rack 18. From these locations, they may be moved to the adjacent picking area.  The Examiner considers moving containers c1-c6 to framework 18 to be a presort of the shipment containers before transfer of the shipment containers to the second framework.)
tracks arranged at the first and second frameworks to provide access to stackable containers received in the first and second framework; (para. 47 teaches the system 10 includes container carriages 22 movable in a horizontal direction substantially perpendicular to the horizontal direction in which the lifting transportation devices move. For example, the container carriages 22 may be configured for moving along corresponding pairs of rails 24 that may be arranged in the same horizontal plane in a horizontal direction substantially perpendicular to the direction of the rails 20. The pairs of rails 24 may be arranged below a selected row of the storage racks 12, 14, 16 and 18 so as to enable the container carriage 22 to access containers held in the selected row.)
a plurality of robotic pickers/load handlers configured to move on the tracks of the first and second frameworks and to deposit or retrieve selected stackable storage containers to or from the first and second frameworks for sortation and/or dispatch; and (para. 47 teaches the system 10 includes container carriages 22 movable in a horizontal direction substantially perpendicular to the horizontal direction in which the lifting transportation devices move. For example, the container carriages 22 may be configured for moving along corresponding pairs of rails 24 that may be arranged in the same horizontal plane in a horizontal direction substantially perpendicular to the direction of the rails 20. The pairs of rails 24 may be arranged below a selected row of the storage racks 12, 14, 16 and 18 so as to enable the container carriage 22 to access containers held in the selected row.   Para. 59-60 teaches FIG. 3 illustrates the lifting transportation device 100 with the handling elements 112 extended from both sides of the lifting transportation device 100. FIG. 4 illustrates the lifting transportation device 100 with the movable platform 106 moved down with respect to the frame 102 so as to handle containers arranged in rows below the level of the corresponding rails 20. FIG. 5 illustrates the lifting transportation device 100 with the movable platform 106 raised with respect to the frame 102 so as to handle containers arranged in rows above the level of the corresponding rails 20. The operations of each lifting transportation device 100 may be controlled by a controller that may include a data processor responsive to external commands for processing the commands and producing various control signals. The controller may communicate with various elements of the lifting transportation unit 100 to supply control signals to the elements of the transportation unit 100 and receive responses.  The Examiner considers a lifting transportation unit controlled by a controller to be a robotic picker.  Figures 1, 6, 7, 9 disclose multiple adjacent stacks in a framework.)
at least one processor configured to: 
receive or access destination address information for each of the plurality of shipment containers entering the system;  (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)
rearrange the selected stackable storage containers, wherein the storage containers of each group are rearranged according to a specified sequence for dispatch;  (para. 7 teaches to increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4. Further, para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.)
generate signals for instructing at least one of the plurality of robotic pickers to retrieve the at least one selected shipment container for dispatch to the second framework, (Razumov 73 discloses FIGS. 18-33 illustrate an exemplary sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area. The picking area may be arranged adjacent to a selected storage row in the storage rack 18. The sequencing procedure may be controlled by a central processing unit that executes a software program defining operations of the sequencing procedure.  Para. 86 teaches FIGS. 34-39 illustrate another example of the sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. In this example, multiple container carriages 22 may be used for delivery a desired sequence of containers C1, C2, C3, C4, C5 and C6 respectively stored in storage locations C1a, C2a, C3a, C4a, C5a and C6a (FIG. 34) in various rows of storage racks 12, 14 and 16 to storage locations C1c, C2c, C3c, C4c, C5c and C6c in a selected row of a storage rack 18 adjacent to a picking area.   Further para. 91 teaches as shown in FIG. 38, the carriage 22-1 with the containers C1 and C2, the carriage 22-2 with the containers C3 and C4, and the carriage 22-3 with the containers C5 and C6 are moved in the direction of the storage rack 18. Referring to FIG. 39, the containers C1, C2, C3, C4 and C5, C6 are unloaded from the respected carriages 22-1, 22-2 and 22-3 to the storage locations in the selected row of the storage rack 18. From these locations, they may be moved to the adjacent picking area.  The Examiner considers moving containers c1-c6 to framework 18 to be a presort of the shipment containers before transfer of the shipment containers to the second framework.)
wherein the rearranging of the selected stackable storage containers and the selection of the at least one shipment containers for dispatch are based on: (para. 73 teaches FIGS. 18-33 illustrate an exemplary sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area. The picking area may be arranged adjacent to a selected storage row in the storage rack 18. The sequencing procedure may be controlled by a central processing unit that executes a software program defining operations of the sequencing procedure.  Further, para. 67 teaches FIGS. 10-17 illustrate exemplary operations performed by the container carriage 22 to move a container from one storage rack to another storage rack. For example, a lifting transportation device (not shown) may place a container 300 to a transit point in a selected row of the storage rack 16. The container carriage 22 may move the container 300 from the transit point to a desired destination point in a selected row of the storage rack 12.  The Examiner considers items 12, 14, 16 of Figure 10 to contain multiple stack of containers within a framework as recited in the instant claim)
the plurality of selected shipment containers being dispatched to a same destination address or a same other geographic location in the shipping network; (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4.  Further, para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)
wherein upon selection of the at least one shipment containers, the at least one processor is configured to control the retrieval from one of the plurality of stacks in the framework at least one stackable storage container containing the at least one selected shipment containers according to the sequence required for delivery (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4. Para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.  The Examiner considers a loading trucks in accordance with their destination to be selecting shipment containers based on a being used to dispatch the selected shipment container to the final destination.  Para. 23 teaches controlling the at least one container carriage for sequentially moving the containers of the selected group from the selected row for delivery to the predetermined destination in the prescribed order.  Further, para. 73 teaches a sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area.)
Razumov does not teach tracks arranged above the framework  However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known framework and rail configuration of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack, rail and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack, rail and robot configuration taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).
Razumov does not explicitly disclose a shipment priority of the selected shipment containers;  However, Olsen para. 45 teaches a package is received at an origin facility 15 for delivery to a destination address 30. Shipping indicia is captured from the package, which, in this example, is the destination zip code and service level of the package. If the destination zip code is outside the delivery area 19 for the origin facility 15, the sort assist system 40 uses the package destination zip code and service level to select a sort plan for the package.  The Examiner considers the service level to be the shipment priority.
a filling of capacity in a shipping vehicle on which the selected shipment containers are to be dispatched; and  However, Olsen para. 77 teaches FIG. 9 shows a process flow that illustrates how a planned route for a package can be changed on the fly to respond to changed conditions. At step 200, the package is assigned a first sort plan. A change in condition occurs at step 205. As will be recognized by those skilled in the art, changes in condition can include, without limitation, traffic congestion, insufficient delivery vehicle capacity, insufficient sorting location capacity, road construction, and seasonal volume fluctuations. In response to a change in condition, and while the package is in route in the delivery network, the carrier changes the sort plan at step 210.  Both Razumov and Olsen are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include a retrieval sequence is based on a priority of the selected shipment containers and a filling of capacity in a shipping vehicle on which the selected shipment containers are to be dispatched as taught by Olsen because service level and vehicle capacity are well recognized factors that must be considered when optimizing a supply chain.  Using these factors as inputs when considering retrieval and load sequencing in a robotic retrieval process ensures packages reach destinations on time and trucks are fully utilized.
Razumov does not explicitly disclose identify a period in which the plurality of robotic pickers/load handlers are available for rearranging one or more of the selected stackable storage containers in the first framework;  
generate signals for instructing at least one of the plurality of robotic pickers to rearrange the selected stackable storage containers into one or more proximate stacks in the first framework, wherein the storage containers of each group are rearranged into the one or more proximate stacks;  according to a specified sequence for dispatch to the second framework which is at a second geographic location outside a first geographic location of the first framework; However, Cimcorp page 9 (Rapid Sorting Section) teaches MultiPick robots sort the trays into stacks according to characteristics such as type (sorted or unsorted), class (first or second) and destination (sorting centers or zip code). Trays return to the MultiPick area after the first sorting stage (outward sorting, to other sorting centers) and the second sorting stage (inward sorting, for the local area).The MultiPick system can handle trays arriving in any order, arranging them in stacks according to dispatch sequence. The destination-specific stacks are ready to be loaded into transport units. When a vehicle load of mail is ready for dispatch, a MultiPick robot transfers the trays to roll containers or dollies, which are wheeled to a marshaling area or directly into the delivery vehicle.  Cimcorp further teaches MultiPick works flexibly to meet demand. The robots store unsequenced stacks of trays until they are needed, relieving pressure on the conveyor system. Once peaks have been cleared, MultiPick can return to sequencing trays, ready for further processing. The MultiPick solution allows storage and sequencing operations to take place in the same area, with storage of trays in stacks ensuring optimum space utilization. Floor-based storage allows easy cleaning and maintenance when required, as well as manual access to all trays in the event of malfunction. Sorting and sequencing of stacks in the MultiPick area means that mail required for dispatch can be retrieved from storage and loaded into delivery vehicles rapidly, enabling postal operators to meet their tight loading windows.  Further, the Examiner has applied the broadest reasonable interpretation to the terms a second geographic location outside a first geographic location of the first framework.  The Examiner interprets this to mean that the frameworks are in different locations in a facility.  Both Razumov and Cimcorp are drawn to automated warehouse operations.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include identify a period in which the plurality of robotic pickers/load handlers are available for rearranging one or more of the selected stackable storage containers in the first framework; generate signals for instructing at least one of the plurality of robotic pickers to rearrange the selected stackable storage containers into one or more proximate stacks in the first framework, wherein the storage containers of each group are rearranged into the one or more proximate stacks;  according to a specified sequence for dispatch to the second framework which is at a second geographic location outside a first geographic location of the first framework as taught by Cimcorp to ensure that packages required for dispatch can be retrieved from storage and loaded into delivery vehicles rapidly, enabling operators to meet their tight loading windows (as suggested by Cimcorp “Fast vehicle loading” section).

As per Claim 2 Razumov teaches the system of claim 1, wherein the plurality of robotic pickers are configured to transport the retrieved stackable  storage containers for dispatch via at least one of a plurality of transfer points at the storage-and-retrieval system.   (para. 51 teaches the storage system 10 provides a point-to-point transfer of a container using a lifting transportation device to transfer the container from a point in which the container is stored in the storage section to a transit storage point in a selected row, and then using a container carriage to transfer the container from the transit point in the selected row to a desired destination point. For example, containers may be transferred to a picking area in which a picking device or operator collects required products from the containers to fulfill an order.)

As per Claim 3 Razumov teaches the system of claim 1, wherein the plurality of robotic pickers or a second plurality of  pickers are configured for inducting shipment containers into the storage-and-retrieval system via at least one of a plurality of transfer points at the storage-and-retrieval system.   (para. 62 teaches due to ability of transportation devices to move the platform 106 up and down in a horizontal direction, adjacent transportation devices arranged at the same passage between storage racks can simultaneously operate with containers arranged at the same row. For example, the transportation device A1 may load one or more container from a row in the storage section 12. At the same time, the transportation device A2 may unload one or more containers to the same row. To avoid interference between the transportation devices A1 and A2 when both of them cross the same point, the platform 106 of the transportation device A1 may be moved down and/or the platform 106 of the transportation device A2 may be moved up. As a result, the storage system 10 can provide a high-speed transfer of containers from any slot of the storage racks to another slot in a selected row of the storage racks accessible to the container carriage 22.)

As per Claim 4 Razumov teaches the system of claim 1, wherein the selection of the shipment containers is based on at least one of: a weight and at least one dimension of at least one of the shipment containers.  (para. 8 teaches also, an order may include multiple products that should be packed in a specific sequence. For example, heavy products need to be placed at the bottom of the container, while lightweight products may be placed after the heavy products. In this case, to efficiently fulfill the order, it would be desirable to deliver containers with the heavy products before containers with the lightweight products.)

As per Claim 9 Razumov discloses the system of claim 1, wherein the at least one processor is configured to generate signals for instructing at least two of the plurality of robotic pickers to concurrently retrieve selected shipment containers for dispatch via different shipping vehicles. (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. Further, trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.  Further, fig. 34-35 teach an example of a sequencing procedure of the present disclosure performed using multiple container carriages operating concurrently.)

As per Claim 10 Razumov teaches the system of claim 1 wherein the at least one processor is configured to select shipment containers for dispatch in a specific sequence.  Attorney's Docket No. -   (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)

As per Claim 11 Razumov teaches Page 6the system of claim 10, wherein the sequence is selected to decrease unfilled capacity of the shipping vehicle, or to ease loading or unloading of the selected shipment containers into or out of the shipping vehicle. (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)

As per Claim 12 Razumov teaches the system of claim 10, wherein the sequence is selected based at least in part on a sequence in which the shipment containers will be delivered.  (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)

As per Claim 14 Razumov teaches the system of claim wherein the at least one processor is configured to select shipment containers for dispatch to a second system for managing shipment containers. (Razumov Para. 51 teaches the storage system 10 provides a point-to-point transfer of a container using a lifting transportation device to transfer the container from a point in which the container is stored in the storage section to a transit storage point in a selected row, and then using a container carriage to transfer the container from the transit point in the selected row to a desired destination point. For example, containers may be transferred to a picking area in which a picking device or operator collects required products from the containers to fulfill an order).

As per Claim 20 Razumov does not explicitly disclose the system of claim 1 wherein the tracks comprise: two substantially perpendicular sets of rails forming a grid above the stacks of stackable containers.   However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).

As per Claim 21 Razumov does not explicitly disclose the system of claim 20, wherein the robotic pickers/load handlers comprise: 
a body mounted on wheels, a first set of the wheels being arranged to engage with at least two rails of a first set of the rails, the second set of the wheels being arranged to engage with at least two rails of a second set of the rails, the first set of wheels being independently moveable and driveable with respect to the second set of wheels such that when in motion only one set of wheels is engaged with the grid at any one time thereby enabling movement of the robotic pickers/load handling devices along the rails to any point on the grid by driving only a set of wheels engaged with the rails.   However, Hognaland para. 29 and Fig. 3 teaches FIGS. 3 and 4 gives a perspective view in two different angles of the inventive robot 1 comprising a rectangular vehicle body or framework 4 with a cavity 7 centrally arranged within the body 4, a top lid 72 covering the top part of the body 4, a first set of four wheels 10 mounted inside the cavity 7 and in parallel to the interior walls of the body 4 and a second set of four wheels 11 mounted in parallel to the exterior walls of the body 4. The first and second set of wheels 10,11 are oriented perpendicular to each other. Further, the vehicle body 4 also includes side parts 5,5a,5b arranged on both sides of the cavity 7 along at least one of the robots 1 direction of movements. For the sake of clarity a Cartesian coordinate system is shown with its X, Y and Z axes aligned along the principal directions of the rectangular vehicle body 4. Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack and robot system taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process that’s facilities access to all of the available storage columns (as suggested by Hognaland para. 5).

As per Claim 22 Razumov teaches a method of sorting items in a system for managing shipment containers, the system having:
a storage-and-retrieval system having:
a first and second framework, each framework defining a plurality of adjacent stacks, each stack being configured for receiving a plurality of stackable storage containers, each stackable storage container being suitable for containing at least one shipment container; (Razumov Abstract teaches a storage system having multiple storage sections, each configured for storing containers arranged in multiple rows at various horizontal levels with respect to ground. Multiple lifting transportation devices are configured for moving in a first horizontal direction along pairs of first rails arranged at predetermined horizontal levels in passages between the storage sections so as to take containers stored in the adjacent storage sections and place them to a selected row of the adjacent storage sections. At least one container carriage is configured for moving in a second horizontal direction substantially perpendicular to the first horizontal direction so as to take the containers placed in the selected row and move them in the second horizontal direction.  Further, para. 7 teaches to increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4.  Para. 42 and Fig. 7 disclose a storage system 10 that may include storage racks 12, 14, 16 and 18, each of which is configured for storing containers arranged in a vertical direction in multiple rows at various horizontal levels with respect to the ground. The containers may be any objects capable of holding goods stored in the storage area, such as cartons, boxes, crates, or pallets.  The Examiner considers the configuration disclosed in Fig. 7 to be a subset of stackable containers arranged in one or more stacks within the framework)
tracks arranged at the first and second frameworks to provide access to stackable containers received in the first and second framework;(para. 47 teaches the system 10 includes container carriages 22 movable in a horizontal direction substantially perpendicular to the horizontal direction in which the lifting transportation devices move. For example, the container carriages 22 may be configured for moving along corresponding pairs of rails 24 that may be arranged in the same horizontal plane in a horizontal direction substantially perpendicular to the direction of the rails 20. The pairs of rails 24 may be arranged below a selected row of the storage racks 12, 14, 16 and 18 so as to enable the container carriage 22 to access containers held in the selected row.)
a plurality of robotic pickers/load handlers configured to move on the tracks of the first and
 second frameworks and to deposit or retrieve selected stackable storage containers to or from the first and second frameworks for sortation and/or dispatch and(para. 47 teaches the system 10 includes container carriages 22 movable in a horizontal direction substantially perpendicular to the horizontal direction in which the lifting transportation devices move. For example, the container carriages 22 may be configured for moving along corresponding pairs of rails 24 that may be arranged in the same horizontal plane in a horizontal direction substantially perpendicular to the direction of the rails 20. The pairs of rails 24 may be arranged below a selected row of the storage racks 12, 14, 16 and 18 so as to enable the container carriage 22 to access containers held in the selected row.  Para. 59-60 teaches FIG. 3 illustrates the lifting transportation device 100 with the handling elements 112 extended from both sides of the lifting transportation device 100. FIG. 4 illustrates the lifting transportation device 100 with the movable platform 106 moved down with respect to the frame 102 so as to handle containers arranged in rows below the level of the corresponding rails 20. FIG. 5 illustrates the lifting transportation device 100 with the movable platform 106 raised with respect to the frame 102 so as to handle containers arranged in rows above the level of the corresponding rails 20. The operations of each lifting transportation device 100 may be controlled by a controller that may include a data processor responsive to external commands for processing the commands and producing various control signals. The controller may communicate with various elements of the lifting transportation unit 100 to supply control signals to the elements of the transportation unit 100 and receive responses.  The Examiner considers a lifting transportation unit controlled by a controller to be a robotic picker.  Figures 1, 6, 7, 9 disclose multiple adjacent stacks in a framework.)
at least one processor, the method comprising:
receiving or accessing, by the at least on processor, destination address information for each of the plurality of shipment containers entering the system; (para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)
generating, by the at least one processor, signals for instructing at least one of the plurality of robotic pickers to rearrange the selected stackable storage containers wherein the storage containers of each group are rearranged according to a specified sequence for dispatch; (para. 7 teaches to increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4. Further, para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.)
generating, by at least one processor signals for instructing at least one of the plurality of pickers to retrieve the at least one or more shipment containers to the second framework, (para. 51 teaches the storage system 10 provides a point-to-point transfer of a container using a lifting transportation device to transfer the container from a point in which the container is stored in the storage section to a transit storage point in a selected row, and then using a container carriage to transfer the container from the transit point in the selected row to a desired destination point. For example, containers may be transferred to a picking area in which a picking device or operator collects required products from the containers to fulfill an order.  Razumov 73 discloses FIGS. 18-33 illustrate an exemplary sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area. The picking area may be arranged adjacent to a selected storage row in the storage rack 18. The sequencing procedure may be controlled by a central processing unit that executes a software program defining operations of the sequencing procedure.  Para. 86 teaches FIGS. 34-39 illustrate another example of the sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. In this example, multiple container carriages 22 may be used for delivery a desired sequence of containers C1, C2, C3, C4, C5 and C6 respectively stored in storage locations C1a, C2a, C3a, C4a, C5a and C6a (FIG. 34) in various rows of storage racks 12, 14 and 16 to storage locations C1c, C2c, C3c, C4c, C5c and C6c in a selected row of a storage rack 18 adjacent to a picking area.   Further para. 91 teaches as shown in FIG. 38, the carriage 22-1 with the containers C1 and C2, the carriage 22-2 with the containers C3 and C4, and the carriage 22-3 with the containers C5 and C6 are moved in the direction of the storage rack 18. Referring to FIG. 39, the containers C1, C2, C3, C4 and C5, C6 are unloaded from the respected carriages 22-1, 22-2 and 22-3 to the storage locations in the selected row of the storage rack 18. From these locations, they may be moved to the adjacent picking area.  The Examiner considers moving containers c1-c6 to framework 18 to be a presort of the shipment containers before transfer of the shipment containers to the second framework.)
wherein the rearranging of the selected stackable storage containers and the selection of the at least one shipment containers for dispatch are based on: (para. 73 teaches FIGS. 18-33 illustrate an exemplary sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area. The picking area may be arranged adjacent to a selected storage row in the storage rack 18. The sequencing procedure may be controlled by a central processing unit that executes a software program defining operations of the sequencing procedure.
the plurality of selected shipment containers being dispatched to a same destination address or a same other geographic location in the shipping network; (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4.  Further, para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations)
wherein upon selection of the at least on shipment container, the method comprising:
controlling the retrieval from one or more of the plurality of stacks in the framework, at least one stackable storage container containing the at least one selected shipment containers according to the sequence required for delivery of the selected shipment. (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially. For instance, to fulfill the first order, products stored in containers 1 and 2 may be required, to fulfill the second order, products from containers 3 and 4 may be needed, and to fulfill the third order, products from containers 5 and 6 should be delivered. In this case, it would be desirable to produce a sequence of containers in which containers 3 and 4 follow containers 1 and 2, and containers 5 and 6 follow containers 3 and 4. Para. 9 teaches trucks used for shipping orders from a warehouse or fulfillment center should be loaded in accordance with order destinations so as to make it possible to unload containers delivered to closer destinations without unloading the remaining containers from the truck. In this case, it would be desirable to transfer containers to truck loading ports in an order determined by containers' destinations.  The Examiner considers a loading trucks in accordance with their destination to be selecting shipment containers based on a being used to dispatch the selected shipment container to the final destination.  Para. 23 teaches controlling the at least one container carriage for sequentially moving the containers of the selected group from the selected row for delivery to the predetermined destination in the prescribed order.  Further, para. 73 teaches a sequencing procedure of the present disclosure that may be implemented in the storage system 10 to deliver containers to a selected destination point in a desired sequence. For example, a desired sequence of containers C1 to C6 stored in various storage racks may be delivered to a picking area where a picking device or operator fulfills an order by collecting different ordered items from various containers delivered to the picking area.)
Razumov does not teach tracks arranged above the framework  However, Hognaland para. 3 teaches a remotely operated vehicle for picking up storage bins from a storage system is known. A detailed description of a relevant prior art storage system is given in WO 98/49075. Further, details of a prior art vehicle being suitable for such a storage system is disclosed in Norwegian patent NO317366. More specifically the prior art storage system comprises a three dimensional storage grid containing storage bins that are stacked on top of each other to a certain height. The storage grid is normally constructed as aluminum columns interconnected by top rails. A number of remotely operated vehicles, or robots, are arranged on the top rails. Each vehicle is equipped with a lift for picking up, carrying, and placing bins that are stored inside the storage grid.  Both Razumov and Hognaland are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known framework and rail configuration of Hognaland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hognaland to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack, rail and robot configuration described in Hognaland into similar systems.  Further, incorporating the rack, rail and robot configuration taught by Hognaland to the system taught by Razumov would result in an improved system that provides a faster and more efficient storage and retrieval process (as suggested by Hognaland para. 5).
Razumov does not explicitly disclose a shipment priority of the selected shipment containers; and   However, Olsen para. 45 teaches a package is received at an origin facility 15 for delivery to a destination address 30. Shipping indicia is captured from the package, which, in this example, is the destination zip code and service level of the package. If the destination zip code is outside the delivery area 19 for the origin facility 15, the sort assist system 40 uses the package destination zip code and service level to select a sort plan for the package.  The Examiner considers the service level to be the shipment priority.
a filling capacity of a shipping vehicle on which the selected shipment containers are to be dispatched; However, Olsen para. 77 teaches FIG. 9 shows a process flow that illustrates how a planned route for a package can be changed on the fly to respond to changed conditions. At step 200, the package is assigned a first sort plan. A change in condition occurs at step 205. As will be recognized by those skilled in the art, changes in condition can include, without limitation, traffic congestion, insufficient delivery vehicle capacity, insufficient sorting location capacity, road construction, and seasonal volume fluctuations. In response to a change in condition, and while the package is in route in the delivery network, the carrier changes the sort plan at step 210.  Both Razumov and Olsen are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include a retrieval sequence is based on a priority of the selected shipment containers and a filling of capacity in a shipping vehicle on which the selected shipment containers are to be dispatched as taught by Olsen because service level and vehicle capacity are well recognized factors that must be considered when optimizing a supply chain.  Using these factors as inputs when considering retrieval and load sequencing in a robotic retrieval process ensures packages reach destinations on time and trucks are fully utilized.
Razumov does not explicitly disclose identifying, by at least one processor, a period in which the plurality of robotic pickers/load handlers are available for rearranging one or more of the selected stackable storage containers in the first framework;  
generating, by the at least one processor, signals for instructing at least one of the plurality of robotic pickers to rearrange the selected stackable storage containers into one or more proximate stacks in the first framework, wherein the storage containers of each group are rearranged into the one or more proximate stacks according to a specified sequence for dispatch to the second framework which is at a second geographic location outside a first geographic location of the first framework However, Cimcorp page 9 (Rapid Sorting Section) teaches MultiPick robots sort the trays into stacks according to characteristics such as type (sorted or unsorted), class (first or second) and destination (sorting centers or zip code). Trays return to the MultiPick area after the first sorting stage (outward sorting, to other sorting centers) and the second sorting stage (inward sorting, for the local area).The MultiPick system can handle trays arriving in any order, arranging them in stacks according to dispatch sequence. The destination-specific stacks are ready to be loaded into transport units. When a vehicle load of mail is ready for dispatch, a MultiPick robot transfers the trays to roll containers or dollies, which are wheeled to a marshaling area or directly into the delivery vehicle.  Cimcorp further teaches MultiPick works flexibly to meet demand. The robots store unsequenced stacks of trays until they are needed, relieving pressure on the conveyor system. Once peaks have been cleared, MultiPick can return to sequencing trays, ready for further processing. The MultiPick solution allows storage and sequencing operations to take place in the same area, with storage of trays in stacks ensuring optimum space utilization. Floor-based storage allows easy cleaning and maintenance when required, as well as manual access to all trays in the event of malfunction. Sorting and sequencing of stacks in the MultiPick area means that mail required for dispatch can be retrieved from storage and loaded into delivery vehicles rapidly, enabling postal operators to meet their tight loading windows.  Further, the Examiner has applied the broadest reasonable interpretation to the terms a second geographic location outside a first geographic location of the first framework.  The Examiner interprets this to mean that the frameworks are in different locations in a facility.  Both Razumov and Cimcorp are drawn to automated warehouse operations.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include identifying, by at least one processor, a period in which the plurality of robotic pickers/load handlers are available for rearranging one or more of the selected stackable storage containers in the first framework;  generating, by the at least one processor, signals for instructing at least one of the plurality of robotic pickers to rearrange the selected stackable storage containers into one or more proximate stacks in the first framework, wherein the storage containers of each group are rearranged into the one or more proximate stacks according to a specified sequence for dispatch to the second framework which is at a second geographic location outside a first geographic location of the first framework as taught by Cimcorp to ensure that packages required for dispatch can be retrieved from storage and loaded into delivery vehicles rapidly, enabling operators to meet their tight loading windows (as suggested by Cimcorp “Fast vehicle loading” section).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Olsen US 2005/0252596 A1 in view of “First MultiPick mail sorting solution installed” (hereinafter Cimcorp) in view of Hognaland US 2015/0307276 A1 as applied to claim 1 and in further view of Miranda US 2011/0106295 A1.

As per Claim 5 Razumov does not explicitly disclose the system of claim 1 wherein the at least one processor is configured to select shipment containers for dispatch in the shipping vehicle to substantially fill a delivery period associated with the shipping vehicle based on the destination address information of the shipping containers.   However, Miranda para. 174 teaches the computer also contains a route planning module, by means of which an optimised route map is computed on the basis of the customer order detected by the computer, detailing how to get to one or more outlets and/or the optimised delivery sequence and optimised loading of the cargo space on the delivery transport vehicle 171 (FIG. 14). A customer order for a commercial outlet is usually made up of several retail outlets (subsidiaries) and optimising the loading of the cargo space means that the freight units 133, 166 have to be loaded in the correct delivery sequence. The freight units 133, 166 that are delivered last must be loaded in the deepest loading position in the cargo space, whereas the freight units 133, 166 delivered first must be loaded in the foremost loading position in the cargo space.  Both Razumov and Miranda are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include wherein the at least one processor is configured to select shipment containers for dispatch in the shipping vehicle to substantially fill a delivery period associated with the shipping vehicle based on the destination address information of the shipping containers as taught by Miranda to make the most efficient use of loading capacity of a vehicle (see Miranda para. 88)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Olsen US 2005/0252596 A1 in view of “First MultiPick mail sorting solution installed” (hereinafter Cimcorp) in view of Hognaland US 2015/0307276 A1 as applied to claim 1 and in further view of Perry US 2014/0040075 A1.

As per Claim 6 Razumov does not explicitly disclose the system of claim 1 wherein the at least one processor is configured to select shipment containers for dispatch by not selecting a lower priority shipment container when a higher priority shipment container is available.  However, Perry para. 45-46 teach there may be two or more separate sets of rules that normally govern the selection of what new work (which order or orders) is activated. One set of rules may govern the relative "priority" of the work (orders) in the information pool. The highest priority orders are continually being moved to the "top" of the pool. Thus, based on prioritization rules, newly added orders may be activated prior to older existing orders in the information pool. A second rule set governing the selection of the order or orders to activate may be referred to as "order pool mining." A purpose of order pool mining is to select an order or orders to activate from among the highest priority orders, but also allow orders to be activated that will optimize the efficiency of the work. In some cases, the latter may involve violating a predetermined priority sequence to achieve order synergy. For example, in one embodiment, orders with similar virtual order footprints may be selected within a configurable limit with respect to time and/or a number of orders regardless of their respective priority position in the priority sequence. That is, in order to accomplish the efficient "mining" of synergistic orders, the selection or combining of new orders into a new batch can be held up until an efficient batch for both picking, confirmation, and packing can be created.  Both Razumov and Perry are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to include wherein the at least one processor is configured to select shipment containers for dispatch by not selecting a lower priority shipment container when a higher priority shipment container is available as taught by Perry to optimize efficiency of the retrieval process (see para. 46).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Olsen US 2005/0252596 A1 in view of “First MultiPick mail sorting solution installed” (hereinafter Cimcorp) in view of Hognaland US 2015/0307276 A1 as applied to claim 1 and in further view of Richard US 2005/0049942 A1.

As per Claim 7 Razumov does not explicitly disclose the system of claim 1 wherein the at least one processor is configured to select at least one lower priority shipment container along with higher priority shipment containers when the capacity of the shipping vehicle can accommodate the at least one lower priority shipment container. However, Richard Claim 12 teaches filling orders in priority order until commercial vehicle capacity is exhausted. This known technique is applicable to the system of Razumov as they are both directed to managing order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Richard would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Richard to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the order fill sequence into similar systems.  Further, incorporating the order fill sequence taught by Richard to the system taught by Razumov would result in an improved system that maximizes shipping vehicle capacity.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Olsen US 2005/0252596 A1 in view of “First MultiPick mail sorting solution installed” (hereinafter Cimcorp) in view of Hognaland US 2015/0307276 A1 as applied to claim 1 and in further view of Wurman US 7,912,574 B2.

As per Claim 8 Razumov discloses the system of claim 1, wherein the at least one processor is configured to generate signals for instructing at least two of the plurality of robotic pickers to concurrently retrieve selected shipment containers for dispatch.   (para. 7 teaches during an order processing procedure when multiple orders are fulfilled at the same time, different orders may require collection of products from different containers. To increase the efficiency of the order fulfillment and the throughput of the storage system, it would be desirable to deliver containers to a picking area in a predefined sequence so as to enable a picking device or operator to pick products required to fulfill processed orders sequentially.  Further fig. 34-35 teach an example of a sequencing procedure of the present disclosure performed using multiple container carriages operating concurrently.)
Razumov does not explicitly disclose the items are retrieved dispatch via a same shipping vehicle However, Wurman para. 30 teaches inventory items represent any objects suitable for storage, retrieval, and/or processing in an automated inventory system 10. For the purposes of this description, "inventory items" may represent any one or more objects of a particular type that are stored in inventory system 10. Thus, a particular inventory holder 30 is currently "storing" a particular inventory item if the inventory holder 30 currently holds one or more units of that type. As one example, inventory system 10 may represent a mail order warehouse facility, and inventory items may represent merchandise stored in the warehouse facility. During operation, mobile drive units 20 may retrieve inventory holders 30 containing one or more inventory items requested in an order to be packed for delivery to a customer or inventory holders 30 carrying pallets containing aggregated collections of inventory items for shipment. Moreover, in particular embodiments of inventory system 10, boxes containing completed orders may themselves represent inventory items.  The Examiner interprets multiple drive units working to retrieve items requested for the same customer to be at least two of the plurality of  pickers to concurrently for dispatch via a same shipping vehicle.  Both Razumov and Wurman are drawn to storage and retrieval.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Wurman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Wurman to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the rack and robot configuration described in Wurman into similar systems.  Further, incorporating the ability to retrieve multiple items concurrently to load the same truck taught by Wurman to the system taught by Razumov would result in an improved system that provides an efficient means to load multiple items onto a single shipping vehicle.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Olsen US 2005/0252596 A1 in view of “First MultiPick mail sorting solution installed” (hereinafter Cimcorp) in view of Hognaland US 2015/0307276 A1 as applied to claim 1 and in further view of Clark US 2013/0247519 A1.

As per Claim 13 Razumov does not explicitly disclose the system of claim 1 wherein no more than one shipment container is stored in a single stackable container. However, Clark para. 21 teaches the term "item package" may refer to a single item to be stored, shipped, or otherwise handled in a container, alone, or to multiple items that have been grouped for shipping, storing or for any other operation within a materials handling facility, such as for storing in inventory or transporting to a packing or shipping station.  This known technique is applicable to the system of Razumov as they are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Clark would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Clark to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the disclosed shipping container into similar systems.  Further, incorporating the disclosed shipping container taught by Clark to the system taught by Razumov would result in an improved system that results in more shipping container options which increases flexibility.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Olsen US 2005/0252596 A1 in view of “First MultiPick mail sorting solution installed” (hereinafter Cimcorp) in view of Hognaland US 2015/0307276 A1 as applied to claim 1 and in further view of Shakes US 2014/0257553 A1.

As per Claim 15 Razumov does not explicitly disclose the system of claim 14, wherein the at least one processor is configured to select the shipment containers for dispatch to the second system in a sequence or a grouping such that the shipment containers can be dispatched from the second system for delivery with reduced or no additional sorting at the second system.    However, Shakes para. 56-57 teaches retrieving orders in a sequence reduce or eliminate the need for separate sorting areas or mechanisms in a facility.  Both Razumov and Shakes are drawn to storage and retrieval.  Therefore, it would have been obvious before the effective filing date of the Applicant’s invention to modify the teaching of Razumov to select the shipment containers for dispatch to the second system in a sequence or a grouping such that the shipment containers can be dispatched from the second system for delivery with reduced or no additional sorting at the second system as taught by Shakes because it is generally known to a person having ordinary skill in the art the reducing additional sorting will result in a more efficient process.

Claim 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Razumov US 2015/0225187 A1 in view of Olsen US 2005/0252596 A1 in view of “First MultiPick mail sorting solution installed” (hereinafter Cimcorp) in view of Hognaland US 2015/0307276 A1 as applied to claim 1 and in further view of Helmolt US 2003/0172007 A1.

As per Claim 16 Razumov does not explicitly disclose the system of claim 14, wherein the system is a regional system configured for delivering shipment containers having destination addresses within an associated geographic region and for shipping shipment containers having destination addresses outside the associated geographic region to the second system.   However, Helmolt teaches this at para. 142.   This known technique is applicable to the system of Razumov as Razumov and Helmolt are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Helmolt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Helmolt to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the configuration of regional and central warehouses into similar systems.  Further, incorporating the regional and central warehouses taught by Helmolt to the system taught by Razumov would result in an improved system that results in more efficient shipping operations.

As per Claim 17 Razumov does not explicitly disclose the system of claim 16 wherein the second system is another regional system.  However, Helmolt teaches this at para. 142.   This known technique is applicable to the system of Razumov as Razumov and Helmolt are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Helmolt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Helmolt to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the configuration of regional and central warehouses into similar systems.  Further, incorporating the regional and central warehouses taught by Helmolt to the system taught by Razumov would result in an improved system that results in more efficient shipping operations.

As per Claim 18 Razumov does not explicitly disclose the system of claim 161wherein the second system is a central system configured for shipping shipment containers to the regional system and at least one other regional system.  However, Helmolt teaches this at para. 142.   This known technique is applicable to the system of Razumov as Razumov and Helmolt are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Helmolt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Helmolt to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the configuration of regional and central warehouses into similar systems.  Further, incorporating the regional and central warehouses taught by Helmolt to the system taught by Razumov would result in an improved system that results in more efficient shipping operations.

As per Claim 19 Razumov does not explicitly disclose the system of claim 14, wherein the system is a central system and the second system is a regional system.   However, Helmolt teaches this at para. 142.   This known technique is applicable to the system of Razumov as Razumov and Helmolt are both directed to order fulfillment.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Helmolt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Helmolt to the teachings of Razumov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the configuration of regional and central warehouses into similar systems.  Further, incorporating the regional and central warehouses taught by Helmolt to the system taught by Razumov would result in an improved system that results in more efficient shipping operations. 

Pertinent Art Not Relied Upon in a Rejection
Miles - US 20080154751 A1 – Para. 85 discloses once materials are deposited in the rack system, a robotic manipulator may be used to sort, reorder, or otherwise organize the positions of a rack's contents for purposes of a sequenced retrieval order, grouping of items based on attributes, or to minimize the robotic traversal times for future retrievals. For example, during periods when a robotic manipulator of a given rack is not engaged in placing items from a conveyor system into storage or retrieving items and placing them on the conveyor system, the robotic manipulator can be directed to retrieve and re-insert containers to better organize the contents of the rack. This may be accomplished by moving groups of containers (e.g., a group of containers stored on a carrier) or by moving individual carriers. In certain embodiments, the storage system can reorganize containers by moving containers between racks, for example, by using a portion of a conveyor system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683